Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to Response after Final/After Final Consideration Program (AFCP) Request submitted on 06/15/2021. Of the previously presented claims 21, 23-28, 30-35 and 37-40, the After Final/AFCP amended claims 21, 28, 35 and added a new claim 41. Therefore, the claims 21, 23-28, 30-35 and 37-41 are pending.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 21, 28, 34 as per attached proposed examiner amendment submitted by the applicant on June 24, 2021. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Adam R. Wuller, Attorney (registration # 65,671) on June 24, 2021, 2019 and an interview summary of which is attached herewith. The application has been amended as follows:

1–20. 	(Cancelled).
21.  	(Currently Amended)  A computer-implemented method for identifying, investigating, tracking, and resolving an acceptance issue occurring on a payment network using an acceptance issue record, the acceptance issue record being an improved acceptance issue record that includes a complete management record of the acceptance issue, the method implemented using a customer quality acceptance (CQA) computing device, the method comprising:
receiving, at the CQA computing device, a notification message of an acceptance issue occurring somewhere on the payment network, the acceptance issue relating to a transaction completion attempt by a cardholder using a payment card that is processed over the payment network that is rejected, the CQA computing device communicatively coupled between a payment sub-system and a services sub-system over a network, the payment sub-system including a server system and a plurality of client systems communicatively coupled to the server system, the plurality of client systems including a merchant computing device, an acquirer computing device, and an issuer computing device, the services sub-system including a host computing device communicatively coupled to a cardholder computing device, the host computing device communicating with the cardholder computing device through a website associated with a service provider that operates the host computing device, the notification message received at the CQA computing device from the cardholder computing device via the host computing device;
conducting, by the CQA computing device, a first investigation to determine whether the merchant computing device, the acquirer computing device, the issuer computing device, or the payment network is a source of the acceptance issue by: 
automatically issuing API calls to the merchant computing device, the acquirer computing device, the issuer computing device, and the payment network;
retrieving, by the CQA computing device, in response to the automatically issued API calls, information from the merchant computing device, the acquirer computing device, the issuer computing device, and the payment network; and
determining, by the CQA computing device, from the retrieved information, which of the merchant computing device, the acquirer computing device, the issuer computing device, or the payment network is a source of the acceptance 
classifying, by the CQA computing device, the acceptance issue based on at least one of the notification message and results data of the first investigation;
generating, by the CQA computing device, the acceptance issue record based on the classification;
storing, by the CQA computing device, the acceptance issue record in a global service manager acceptance data section of a central memory device;
determining, by the CQA computing device, an impact of the acceptance issue on the payment network, wherein determining an impact comprises determining at least one of a financial impact and a customer quality impact of the acceptance issue;
comparing, by the CQA computing device, the determined impact to a predetermined threshold;
when the impact does not meet the predetermined threshold:
displaying, using the CQA computing device, a recommendation to terminate investigation of the acceptance issue; and
annotating the acceptance issue record stored in the global service manager acceptance data section of the central memory device by updating the classification of the acceptance issue in the acceptance issue record;
determining, by the CQA computing device, when the impact meets the predetermined threshold, a remediation of the acceptance issue based at least partially on the classification and communications between the CQA computing device and the host computing device;
tracking, by CQA computing device, the acceptance issue, the classification, and the remediation using the central memory device;
monitoring, using the CQA computing device, the remediation;
determining, using the CQA computing device, based on the monitoring, that the remediation has been implemented;
updating, using the CQA computing device, the acceptance issue record such that the acceptance issue record indicates that the remediation has been implemented;
continuing to monitor, using the CQA computing device, the remediation after confirming the remediation has been implemented;
determining, by the CQA computing device, based on the continued monitoring, whether the implemented remediation resolves the acceptance issue and whether the implemented remediation has caused other acceptance issues, thereby confirming whether the implemented remediation effectively addresses the acceptance issue; and
outputting, using the CQA computing device, a report for a system administrator based on the acceptance issue record.
22.  	(Canceled)  
23.  	(Previously Presented)  The method of Claim 21, wherein classifying the acceptance issue comprises classifying the acceptance issue based on physical issues and/or processing issues.
24. 	 (Previously Presented) The method of Claim 21, wherein classifying the acceptance issue comprises classifying the acceptance issue based on a determination of the source of the acceptance issue.
25.  	(Previously Presented) The method of Claim 21, further comprising prioritizing the remediation based on the at least one of the financial impact and the customer quality impact of the acceptance issue.
26.  	(Previously Presented)  The method of Claim 21, wherein determining the financial impact of the acceptance issue comprises determining a financial value added to the payment network as a result of remediating the acceptance issue.
27.  	(Previously Presented)  The method of Claim 21, wherein determining the customer quality impact of the acceptance issue comprises determining at least one of a number of transactions and a number of payment card cardholders that are impacted by the acceptance issue.
28.  	(Currently Amended)  A customer quality acceptance (CQA) computing device for use in identifying, investigating, tracking, and resolving acceptance issues in a payment network using an acceptance issue record, the acceptance issue record being an improved acceptance issue record that includes a complete management record of the acceptance issue, the CQA computing device comprising one or more memory devices and one or more processors coupled to the one or more memory devices, the one or more processors configured to:
receive a notification message of an acceptance issue occurring somewhere on the payment network, the acceptance issue relating to a transaction completion attempt by a cardholder using a payment card that is processed over the payment network that is rejected, the CQA computing device communicatively coupled between a payment sub-system and a services sub-system over a network, the payment sub-system including a server system and a plurality of client systems communicatively coupled to the server system, the plurality of client systems including a merchant computing device, an acquirer computing device, and an issuer computing device, the services sub-system including a host computing device communicatively coupled to a cardholder computing device, the host computing device communicating with the cardholder computing device through a website associated with a service provider that operates the host computing device, the notification message received at the CQA computing device from the cardholder computing device via the host computing device;
conduct a first investigation to determine whether the merchant computing device, the acquirer computing device, the issuer computing device, or the payment network is a source of the acceptance issue by: 
automatically issuing API calls to the merchant computing device, the acquirer computing device, the issuer computing device, and the payment network;
retrieving, in response to the automatically issued API calls, information from the merchant computing device, the acquirer computing device, the issuer computing device, and the payment network; and
determining from the retrieved information, which of the merchant computing device, the acquirer computing device, the issuer computing device, or the payment network is a source of the acceptance issue based at least in part on whether transaction information related to the transaction completion attempt reached the payment network;
classify the acceptance issue based on at least one of the notification message and results data of the first investigation;
generate the acceptance issue record based on the classification;
store the acceptance issue record in a global service manager acceptance data section of a single database;
determine an impact of the acceptance issue on the payment network by determining at least one of a financial impact and a customer quality impact of the acceptance issue;
compare the determined impact to a predetermined threshold;
when the impact does not meet the predetermined threshold:
display  a recommendation to terminate investigation of the acceptance issue; and
annotate the acceptance issue record stored in the global service manager acceptance data section of the single database by updating 
determine, when the impact meets the predetermined threshold, a remediation for the acceptance issue based on the classification and communications between the CQA computing device and the host computing device;
track the acceptance issue, the classification, and the remediation using the single database;
monitor the remediation;
determine, based on the monitoring, that the remediation has been implemented; 
update the acceptance issue record such that the acceptance issue record indicates that the remediation has been implemented;
continue to monitor the remediation after confirming the remediation has been implemented;
determine, based on the continued monitoring, whether the implemented remediation resolves the acceptance issue and whether the implemented remediation has caused other acceptance issues, thereby confirming whether the implemented remediation effectively addresses the acceptance issue; and
output a report for a system administrator based on the acceptance issue record.
29.  	(Canceled)  
30.  	(Previously Presented) The computing device of Claim 28, wherein the one or more processors are further configured to classify the acceptance issue based on at least one of physical issues and processing issues.
31.  	(Previously Presented) The computing device of Claim 28, wherein the one or more processors are further configured to classify the acceptance issue based on a determination of the source of the acceptance issue.
32.  	(Previously Presented) The computing device of Claim 28, wherein the one or more processors are further configured to prioritize the remediation based on the at least one of the financial impact and the customer quality impact of the acceptance issue.
33.  	(Previously Presented) The computing device of Claim 28, wherein the one or more processors are further configured to determine a financial value added to the payment network as a result of remediating the acceptance issue.
34.  	(Previously Presented) The computing device of Claim 28, wherein the one or more processors are further configured to determine at least one of a number of transactions and a number of payment card cardholders that are impacted by the acceptance issue.

35.	(Currently Amended)  A non-transitory computer readable medium having computer-executable instructions for identifying, investigating, tracking, and resolving acceptance issues in a payment network embodied thereon using a customer quality acceptance (CQA) computing device wherein, when executed by at least one processor of the CQA computing device, the computer-executable instructions cause the at least one processor to:
receive a notification message of an acceptance issue occurring somewhere on the payment network, the acceptance issue relating to a transaction completion attempt by the cardholder using a payment card that is processed over the payment network that is rejected, the CQA computing device communicatively coupled between a payment sub-system and a services sub-system over a network, the payment sub-system including a server system and a plurality of client systems communicatively coupled to the server system, the plurality of client systems including a merchant computing device, an acquirer computing device, and an issuer computing device, the services sub-system including a host computing device communicatively coupled to a cardholder computing device, the host computing device communicating with the cardholder computing device through a website associated with a service provider that operates the host computing device, the notification message received at the CQA computing device from the cardholder computing device via the host computing device;
conduct a first investigation to determine whether the merchant computing device, the acquirer computing device, the issuer computing device, or the payment network is a source of the acceptance issue by:
automatically issuing API calls to the merchant computing device, the acquirer computing device, the issuer computing device, and the payment network;
retrieving, in response to the automatically issued API calls, information from the merchant computing device, the acquirer computing device, the issuer computing device, and the payment network; and
determining from the retrieved information, which of the merchant computing device, the acquirer computing device, the issuer computing device, or the payment network is a source of the acceptance issue based at least in part on whether transaction information related to the transaction completion attempt reached the payment network; 
classify the acceptance issue based on at least one of the notification message and results data of the first investigation;
generate the acceptance issue record based on the classification; 
store the acceptance issue record in a global service manager acceptance data section of a central memory device;
determine an impact of the acceptance issue on the payment network by determining at least one of a financial impact and a customer quality impact of the acceptance issue;
compare the determined impact to a predetermined threshold;
when the impact does not meet the predetermined threshold:
display  a recommendation to terminate investigation of the acceptance issue; and
annotate the acceptance issue record stored in the global service manager acceptance data section of the central memory device by updating 
determine, when the impact meets the predetermined threshold, a remediation of the acceptance issue based on the classification and communications between the CQA computing device and the host computing device;
track the acceptance issue, the classification, and the remediation using the central memory device;
monitor the remediation;
determine, based on the monitoring, that the remediation has been implemented; 
update the acceptance issue record such that the acceptance issue record indicates that the remediation has been implemented;
continue to monitor the remediation after confirming the remediation has been implemented; 
determine, based on the continued monitoring, whether the implemented remediation resolves the acceptance issue and whether the implemented remediation has caused other acceptance issues, thereby confirming whether the implemented remediation effectively addresses the acceptance issue; and
output a report for a system administrator based on the acceptance issue record.
36.  	(Canceled)  
37.  	(Previously Presented) The computer readable medium of Claim 35, wherein the computer-executable instructions further cause the at least one processor to classify the acceptance issue based on physical issues and/or processing issues.
38.  	(Previously Presented) The computer readable medium of Claim 35, wherein the computer-executable instructions further cause the at least one processor to classify the acceptance issue based on a determination the source of the acceptance issue.
39. 	(Previously Presented) The computer readable medium of Claim 35, wherein the computer-executable instructions further cause the at least one processor to prioritize the remediation based on the at least one of the financial impact and the customer quality impact of the acceptance issue.
40.  	(Previously Presented) The computer readable medium of Claim 35, wherein the computer-executable instructions further cause the at least one processor to determine a financial value added to the payment network as a result of remediating the acceptance issue.
41.  	(Previously Presented)  The method of Claim 21, further comprising:
determining, by the CQA computing device, based on the determined remediation, a time table for implementing the remediation; and
storing the determined time table in the global service manager acceptance data section of the central memory device in association with the acceptance issue record, wherein monitoring the remediation comprises monitoring the remediation based on the time table stored in the central memory device.
Reasons for Allowance
With regards to claim 21, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “automatically issuing API calls to the merchant computing device, the acquirer computing device, the issuer computing device, and the payment network; determining, by the CQA computing device, from the retrieved information, which of the merchant computing device, the acquirer computing device, the issuer computing device, or the payment network is a source of the acceptance issue based at least in part on whether transaction information related to the transaction completion attempt reached the payment network; classifying, by the CQA computing device, the acceptance issue based on at least one of the notification message and results data of the first investigation; generating, by the CQA computing device, the acceptance issue record based on the classification;  storing, by the CQA computing device, the acceptance issue record in a global service manager acceptance data section of a central memory device; determining, by the CQA computing device, an impact of the acceptance issue on the payment network, wherein determining an impact comprises determining at least one of a financial impact and a customer quality impact of the acceptance issue; when the impact does not meet the predetermined threshold; displaying, using the CQA computing device, a recommendation to terminate investigation of the acceptance issue; and annotating the acceptance issue record stored in the global service manager acceptance data section of the central memory device by updating the classification of the acceptance issue in the acceptance issue record; determining, by the CQA computing device, when the impact meets the predetermined threshold, a remediation of the acceptance issue based at least partially on the classification and communications between the CQA computing device and the host computing device; tracking, by CQA computing device, the acceptance issue, the classification, and the remediation using the central memory device; monitoring, using the CQA computing device, the remediation; determining, using the CQA computing device, based on the monitoring, that the remediation has been implemented; updating, using the CQA computing device, the acceptance issue record such that the acceptance issue record indicates that the remediation has been implemented; continuing to monitor, using the CQA computing device, the remediation after confirming the remediation has been implemented; determining, by the CQA computing device, based on the continued monitoring, whether the implemented remediation resolves the acceptance issue and whether the implemented remediation has caused other acceptance issues, thereby confirming whether the implemented remediation effectively addresses the acceptance issue” in a method and system for improving payment card acceptance quality.
The reasons for allowance for all the other independent claims 28 and 33 are the same as set forth for claim 21 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated June 15, 2021, see pages 13-17 has been fully considered. The amended claims 21 as recited in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to challenging need of globally addressing  acceptance issue  when payment card holder cannot complete a transaction and have to use another method of payment  at the point of interaction/transaction. At present, the acceptance issues are researched and remediated on an ad hoc basis locally by personnel associated with an area of the payment network processing the transaction that is a source of the acceptance issue four-party payment card interchange network impacted by an acceptance issue and tracking, classification, remediation of the acceptance using a single database, tracking the acceptance issue though all phases of remediating the acceptance issue in a single location permitting notifying responsible parties of task coming due, determining source, root cause, future similar acceptance issue in other system, determining financial and/or customer service impact of acceptance issue (see Specification, paragraph [0019, 0022 and 0066]). The system identifies source of acceptance issue based on automatically generated Application Program Interface (API) calls to the source based on transaction information related to the transaction completion attempt has reached the payment network and monitor each acceptance issues after the remediation and each report is periodically analyzed and determines the remediation actually resolved the acceptance issue, did not caused other acceptance issue (see paragraph [0062]).
The claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Moore et al. teach loan problem remediation to avoid defaults and foreclosures and displays remediation status and resolution trends (see Fig. 3: abstract, paragraph 0056]). Pomerance teaches automated complaint management based on merchant stored business rules and automated negotiation parameters (see abstract). The non-patent literature of DeSimone disclosed Fannie Mae quality control self-assessment tool monitoring the monthly defect rate, identification of issues and remediation activity (see page 1-2). The International Publication prior art of Lawson et al. disclosed network vulnerability remediation claims 21, 23-28, 30-35 and 37-40 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/08/2021